 Case 1:21-cv-00035-LO-IDD Document 42 Filed 08/11/21 Page 1 of 2 PageID# 224




                        UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

ABRAR OMEISH

                Plaintiff,                          Case No. 1:21-cv-00035-LO-IDD
      v.                                            District Judge Liam O'Grady
                                                    Magistrate Judge Ivan Davis
SHERIFF STACEY ANN KINCAID, ET AL,

                Defendants.


                        MOTION FOR RULE 16 SCHEDULING ORDER

           Plaintiff Abrar Omeish moves the Court to issue a scheduling order. Although the

 parties ultimately participated in a Rule 26(f) conference on July 30, Defendant Sheriff Kin-

 caid has since indicated that she will not agree to the otherwise-agreed-by-all parties Rule

 26(f) Report (Exhibit A) absent a Rule 16 order. See Fed. R. Civ. P. 26(f)(1) (“the parties must

 confer as soon as practicable—and in any event at least 21 days before a scheduling conference

 is to be held or a scheduling order is due under Rule 16(b)”); Fed. R. Civ. P. 26(f)(2) (“The

 attorneys … are jointly responsible for … submitting to the court within 14 days after the

 conference a written report outlining the plan”); see also Exhibit B (Email from counsel for

 Sheriff Kincaid to Counsel for Plaintiffs and Officer Patrick).

           Under Rule 16(b)(2), a scheduling order should be issued, at the latest, “within the

 earlier of 90 days after any defendant has been served with the complaint or 60 days after any

 defendant has appeared.” Appearances were made in this case on March 11, 2021. The Court

 denied Defendant Kincaid’s Motion to Dismiss in part on June 15, and Sheriff Kincaid filed

 her answer on July 6.


                                                1
Case 1:21-cv-00035-LO-IDD Document 42 Filed 08/11/21 Page 2 of 2 PageID# 225




       Plaintiff has conferred with opposing counsel for the parties. Officer Patrick consents

to this Motion. Sheriff Kincaid opposes.

Dated: August 11, 2021                                   Respectfully submitted,



                                                  CAIR LEGAL DEFENSE FUND
                                                  BY: /s/ Lena F. Masri
                                                  Lena F. Masri (VA 93291)
                                                     lmasri@cair.com
                                                  Gadeir I. Abbas (VA 81161)
                                                     gabbas@cair.com
                                                  Justin M. Sadowsky (VA 73382)
                                                     jsadowsky@cair.com
                                                  453 New Jersey Ave., S.E.
                                                  Washington, DC 20003
                                                  Phone: (202) 742-6420
                                                  Fax: (202) 488-0833




                                              2
